DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Amendment
This office action is responsive to the amendment filed on 3/1/2021. As directed by the amendment: claims 1 and 5 have been amended; claims 4 and 14 have been cancelled; and claim 16 has been added. Thus, claims 1-3, 5-8, 14, and 16 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent 5,807,314 A) in view of Goldberg (US Publication 2004/0024363 A1).
Regarding claim 1, Ross discloses a feeding assembly (10) for placement in a patient's body (Fig. 3) comprising:
a. a gastric lumen (30) having a first end (End of 30 towards 34) and a second end (End towards 30 towards 12), wherein a length of the gastric lumen extends between the first end and the second end of the gastric lumen (Fig. 2), wherein a substance is introduceable into the second end of the gastric lumen (Col 1, lines 5-7); 
c. an interior bumper (34) adjacent to the gastric lumen (Fig. 2), wherein the interior bumper is located at the first end of the gastric lumen (Fig. 2).  
Ross is silent regarding 
the feeding assembling being a dual-lumen enteral feeding assembly, the dual-lumen enteral feeding assembly comprising:
b. a jejunal lumen having a first end and a second end, wherein a length of the jejunal lumen extends between the first end and the second end of the jejunal lumen; and 
c. the interior bumper adjacent to the jejunal lumen.
Goldberg teaches a dual-lumen enteral feeding assembly (1) for placement in a patient's body (Fig. 1) comprising:
a. a gastric lumen (20) having a first end (End towards 21) and a second end (End towards 12), wherein a length of the gastric lumen extends between the first end and the second end of the gastric lumen (Fig. 1);
b. a jejunal lumen (22) having a first end (End towards 23) and a second end (End towards 12), wherein a length of the jejunal lumen extends between the first end and the second end of the jejunal lumen (Fig. 1); and 
c. an interior bumper (4) adjacent to the jejunal lumen and the gastric lumen (Fig. 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dual-lumen enteral feeding assembly of Ross to incorporate the teachings of Goldberg to incorporate a jejunal lumen having a first end and a second end, wherein a length of the jejunal lumen extends between the first end and the second end of the jejunal lumen in order to provide for jejunal access (Paragraph [0034]) to deliver food, other liquids or semi-liquids to the small (Paragraph [0082]). The modification of Ross in view of Goldberg would teach a dual-lumen enteral feeding assembly because of the modification of Goldberg to incorporate a jejunal lumen, thus teaching two lumens for enteral feeding. The modification of Ross in view of Goldberg would teach the interior bumper of Ross/Goldberg adjacent to the jejunal lumen of Goldberg, as shown in Fig. 1 of Goldberg.
Regarding claim 16, Ross in view of Goldberg disclose the dual-lumen enteral feeding assembly of claim 1, wherein said substance is a food or a medicine (Col 1, lines 5-7, Ross).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent 5,807,314 A) in view of Goldberg (US Publication 2004/0024363 A1) further in view of Krol (US Patent 4,573,576 A).
Regarding claim 2, Ross in view of Goldberg disclose the dual-lumen enteral feeding assembly of claim 1, but are silent regarding further comprising an exterior bumper adjacent to the jejunal lumen and the gastric lumen. 
Krol teaches a feeding assembly (12) for placement in a patient's body (Fig. 7) comprising:
a. a gastric lumen (Interior of 22) having a first end (End of interior of 22 towards 18) and a second end (End of interior of 22 towards 24 in Fig. 4), wherein a length of the gastric lumen extends between the first end and the second end of the gastric lumen (Figs. 6-7), wherein a substance is introduceable into the second end of the gastric lumen (Col 3, line 39); 
c. an interior bumper (28) adjacent to the gastric lumen (Fig. 7),  
 	further comprising an exterior bumper (30) adjacent to the gastric lumen (Fig. 7).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dual-lumen enteral feeding assembly of Ross in view of Goldberg to incorporate the teachings of Krol to incorporate an exterior bumper adjacent to the gastric lumen in order to seal and secure the device to the skin (Col 2, lines 59-62). The modification of Ross in view of Goldberg further in view of Krol would teach the exterior bumper of Krol being adjacent to the jejunal lumen and the gastric lumen of Ross/Goldberg.
Regarding claim 3, Ross in view of Goldberg disclose the dual-lumen enteral feeding assembly of claim 1, but are silent regarding comprising at least one band circumscribing the jejunal lumen and the gastric lumen.  
Krol teaches a feeding assembly (12) for placement in a patient's body (Fig. 7) comprising:
a. a gastric lumen (Interior of 22) having a first end (End of interior of 22 towards 18) and a second end (End of interior of 22 towards 24 in Fig. 4), wherein a length of the gastric lumen extends between the first end and the second end of the gastric lumen (Figs. 6-7), wherein a substance is introduceable into the second end of the gastric lumen (Col 3, line 39); 
c. an interior bumper (28) adjacent to the gastric lumen (Fig. 7),  
at least one band (Col 3, lines 35-38) circumscribing the gastric lumen (Fig. 7).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dual-lumen enteral feeding assembly of Ross in view of Goldberg to incorporate the teachings of Krol to incorporate at least one band circumscribing the gastric lumen in order to indicate a sufficient distance from the end to open the tube (Col 3, lines 35-38). The modification of Ross in view of Goldberg further in view of Krol would teach at least one band of Krol circumscribing the jejunal lumen and the gastric lumen of Ross/Goldberg because the device of Ross is also to be cut and the modification of Ross to incorporate a jejunal lumen of Goldberg would result in cutting both lumina and therefor the at least one band of Krol would circumscribe both lumina to indicate where to cut both lumina.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent 5,807,314 A) in view of Goldberg (US Publication 2004/0024363 A1) further in view of Russo et al. (US Patent 4,668,225 A).
Regarding claim 5, Ross discloses a feeding assembly (10) for placement in a patient's body (Fig. 3) comprising:
a. a gastric tube (14) having a first end (End towards 34) and a second end (End towards 12), wherein a length of the gastric tube extends between the first end and the second end of the gastric tube (Fig. 2), wherein the first end of the gastric tube is open (Fig. 2); 
(12) having a first end (End towards 14) and a pointed second end (End towards 23), wherein the first end of the pointed tip attachment piece is adjacent to the second end of the gastric tube (Fig. 2); and 
d. an interior bumper (34) adjacent to the gastric tube (Fig. 2).
Ross is silent regarding 
the feeding assembly being a dual-tube enteral feeding assembly, the dual-tube enteral feeding assembly comprising:
b. a jejunal tube having a first end and a second end, wherein a length of the jejunal tube extends between the first end and the second end of the jejunal tube, wherein the first end of the jejunal tube is open, wherein a weight is attached to the jejunal tube between the first end and the second end of the jejunal tube; 
c. wherein the first end of the pointed tip attachment piece is adjacent to the second end of the jejunal tube; and 
d. the interior bumper adjacent to the jejunal tube.
Goldberg teaches a dual-tube enteral feeding assembly (1) for placement in a patient's body (Fig. 1) comprising:
a. a gastric tube (20) having a first end (End towards 21) and a second end (End towards), wherein a length of the gastric tube extends between the first end and the second end of the gastric tube (Fig. 1); 
b. a jejunal tube (22) having a first end (End towards 23) and a second end (End towards 12 in Fig. 1), wherein a length of the jejunal tube extends between the first end and the second end of the jejunal tube (Fig. 1), wherein the first end of the jejunal tube is open, wherein a weight is attached to the jejunal tube between the first end and the second end of the jejunal tube; 
d. an interior bumper (4) adjacent to the jejunal tube and the gastric tube (Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the feeding assembly of Ross to incorporate the teachings of Goldberg to incorporate a jejunal tube having a first end and a second end, wherein a length of the jejunal tube extends between the first end and the second end of the jejunal tube in order to provide for jejunal (Paragraph [0034]) to deliver food, other liquids or semi-liquids to the small intestine (Paragraph [0082]). The modification of Ross in view of Goldberg would teach the feeding assembly being a dual-tube enteral feeding assembly because of the modification of Goldberg to incorporate a jejunal lumen, thus teaching two lumens for enteral feeding. The modification of Ross in view of Goldberg would further teach wherein the first end of the pointed tip attachment piece of Ross is adjacent to the second end of the jejunal tube of Goldberg because the modification of Goldberg to incorporate a jejunal tube, which as shown in Goldberg, is adjacent to the gastric tube, therefore because the first end of the pointed tip attachment piece of Ross is already adjacent to the second end of the gastric tube, it would also therefore be adjacent to the second end of the jejunal tube of Goldberg. The modification of Ross in view of Goldberg would also further teach the interior bumper of Ross/Goldberg is adjacent to the jejunal tube of Goldberg, as clearly shown in Fig. 1 of Goldberg.
Ross in view of Goldberg are silent regarding
wherein the first end of the jejunal tube is open, wherein a weight is attached to the jejunal tube between the first end and the second end of the jejunal tube.
Russo teaches a dual-tube enteral feeding assembly (10) for placement in a patient's body (Fig. 3) comprising:
a. a gastric tube (12) having a first end (20) and a second end (22), wherein a length of the gastric tube extends between the first end and the second end of the gastric tube (Fig. 1), wherein the first end of the gastric tube is open (Fig. 1); 
b. a jejunal tube (14/38) having a first end (40) and a second end (36), wherein a length of the jejunal tube extends between the first end and the second end of the jejunal tube (Figs. 1-2), wherein the first end of the jejunal tube is open (Fig. 1), wherein a weight (40) is attached to the jejunal tube between the first end and the second end of the jejunal tube (Fig. 1); 
d. an interior bumper (24) adjacent to the jejunal tube and the gastric tube (Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first end of the jejunal tube of Goldberg to incorporate the teachings of Russo to incorporate being open since such a modification is the result of a simple substitution of one known element (Openings 23 of Goldberg) for another (Open end of Russo) to (Jejunal access). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dual-tube enteral feeding assembly of Ross in view of Goldberg further in view of Russo to incorporate the teachings of Russo to incorporate wherein a weight is attached to the jejunal tube between the first end and the second end of the jejunal tube in order to assure that the bolus is not expelled from the jejunum once it has been installed (Col 5, lines 49-51).
Regarding claim 8, Ross in view of Goldberg further in view of Russo disclose the dual-tube enteral feeding assembly of claim 5, further comprising an appendage (24, Ross) connected to the second end of the pointed tip attachment piece (Fig. 1, Ross) and configured to receive a pull-through wire (42, Ross).  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent 5,807,314 A) in view of Goldberg (US Publication 2004/0024363 A1) further in view of Russo et al. (US Patent 4,668,225 A) further in view of Krol (US Patent 4,573,576 A). 
Regarding claim 6, Ross in view of Goldberg further in view of Russo disclose the dual-tube enteral feeding assembly of claim 5, but are silent regarding further comprising an exterior bumper adjacent to the jejunal tube and the gastric tube.  
Krol teaches a feeding assembly (12) for placement in a patient's body (Fig. 7) comprising:
a. a gastric tube (22) having a first end (End towards 18) and a second end (End towards 24), wherein a length of the gastric tube extends between the first end and the second end of the gastric tube (Figs. 6-7), wherein the first end of the gastric tube is open (Figs. 6-7); 
d. an interior bumper (28) adjacent to the gastric tube (Fig. 7),
further comprising an exterior bumper (30) adjacent to the gastric tube (Fig. 7)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dual-lumen enteral feeding assembly of Ross in view of Goldberg further in view of Russo to incorporate the teachings of Krol to incorporate an exterior bumper adjacent to the gastric tube in order to seal and secure the device to the skin (Col 2, lines 59-62). The modification of Ross in view of Goldberg further in view of Russo further in view of Krol would teach the exterior bumper of Krol being adjacent to the jejunal lumen and the gastric lumen of Ross/Goldberg/Russo.
Regarding claim 7, Ross in view of Goldberg further in view of Russo disclose the dual-tube enteral feeding assembly of claim 5, but are silent regarding comprising at least one band circumscribing the jejunal tube and the gastric tube.  
Krol teaches a feeding assembly (12) for placement in a patient's body (Fig. 7) comprising:
a. a gastric tube (22) having a first end (End towards 18) and a second end (End towards 24), wherein a length of the gastric tube extends between the first end and the second end of the gastric tube (Figs. 6-7), wherein the first end of the gastric tube is open (Figs. 6-7); 
d. an interior bumper (28) adjacent to the gastric tube (Fig. 7),
at least one band (Col 3, lines 35-38) circumscribing the jejunal tube and the gastric tube (Fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dual-lumen enteral feeding assembly of Ross in view of Goldberg further in view of Russo to incorporate the teachings of Krol to incorporate at least one band circumscribing the gastric tube in order to indicate a sufficient distance from the end to open the tube (Col 3, lines 35-38). The modification of Ross in view of Goldberg further in view of Russo further in view of Krol would teach at least one band of Krol circumscribing the jejunal lumen and the gastric lumen of Ross/Goldberg/Russo because the device of Ross is also to be cut and the modification of Ross to incorporate a jejunal lumen of Goldberg would result in cutting both lumina and therefor the at least one band of Krol would circumscribe both lumina to indicate where to cut both lumina.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent 5,807,314 A) in view of Goldberg (US Publication 2004/0024363 A1) further in view of Grobe (US Patent 5,112,310 A).
Regarding claim 14, Ross in view of Goldberg disclose the dual-lumen enteral feeding assembly of claim 1, but are silent regarding further comprising a weighted tip located at the first end of the jejunal lumen.
Grobe teaches a feeding assembly (Fig. 8A) for placement in a patient's body comprising:
(Interior of 80) having a first end and a second end (Fig. 9A), wherein a length of the jejunal lumen extends between the first end and the second end of the jejunal lumen (Fig. 9A); and 
c. an interior bumper (84) adjacent to the jejunal lumen (Fig. 9A),
further comprising a weighted tip (86) located at the first end of the jejunal lumen (Fig. 9A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dual-lumen enteral feeding assembly of Ross in view of Goldberg to incorporate the teachings of Grobe to incorporate a weighted tip located at the first end of the jejunal lumen in order to facilitate passage into the jejunum (Col 10, lines 11-13).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783